 N. A. GOSSMAN FINISHING & BINDING, INC.219and other conditions of employment and, if an understanding is reached,embodysuch understanding in a signed agreement.The bargaining unit is:All composing room employees excluding proof boys and supervisors asdefined in Section 2(11) of the Act.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive clays from the date of posting,and must not be altered,defaced, orcovered byany ocher material.Employees may communicate directly with the Board'sRegional Office, FifthFloor,Squibb Building, 745 Fifth Avenue, New York, New York,Telephone No.751-5500, if they have any questions with this notice or compliance with itsprovisions.N. A. Gossman Finishing&Binding, Inc. and United Papermakersand Paperworkers,AFL-CIO.Case No. 5-CA-3049-2.Decem-ber 17, 1965DECISION AND ORDEROn July 7, 1965, Trial Examiner Herman Tocker issued his Decisionin the above-entitled proceeding, finding that Respodent had engagedin and was engaging in certain unfair labor practices, and recommend-ing that is cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.There-after,Respondent filed exceptions to the Trial Examiner's Decisionwith a supporting brief and the General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings., conclusions,' and recom-mendations of the Trial Examiner.1The Trial Examiner concluded,and we agree,that Respondent dischargedAlberta G.High because of her union activitiesIn reaching this conclusion,he rejected,primarilyon credibility grounds,Respondent'sdefense that it had discharged High for cause.Thus, the Trial Examiner discredited the testimony of Respondent's president,Sweren,and cutter operator,Caldwell,that High was responsible for the improper stapling ofapproximately 1350 booklets,based upon his observation of their demeanor,certain in-consistencies and evasions which he found in their testimony,and the fact that theywere less competent to provide the pertinent evidence than other identified individualswhom Respondent did not call to testify.Respondent excepts to these credibility findings.We will not overturn the credibility findings of a Trial Examiner unless the partyexcepting to them demonstrates by a clear preponderance of the relevant evidence that thefindings are incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).Respondent,in our opinion, has not sustained that burden here.Accordingly,we find, as did the Trial Examiner, that Respondent discharged Highin violation of Section 8(a) (3) and(1) of the Act.156 NLRB No. 31. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board adopted the Trial Examiner's Recommended Orderwith the following modification : Substitute the following for para-graphs 1(a) and (b) :["(a)Discouragingmembership in United Papermakers andPaperworkers, AFL-CIO, or any other labor organization of itsemployees, by discharging or in any other manner discriminatingagainst any employee in regard to hire or tenure of employment or anyterm or condition of employment.[" (b) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, including the above-namedlabor organization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent that suchright may be affected by an agreement authorized by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heard before Trial ExaminerHerman Tocker,in Baltimore,Maryland,on June 3 and 4, 1965, on the complaintof the General Counsel and the answerof N. A.Gossman Finishing&Binding, Inc.,the Respondent.On February 18, 1965, United Papermakers and Paperworkers,AFL-CIO,the Union,filed the charge.The complaint alleged that Section 8 (a) (1)(3) of theLaborManagement RelationsAct of1947, were violated by the dis-criminatory discharge,on or about February 17, 1965, of one Alberta G. High.During the hearing, over objection on the part of the Respondent,itwas amendedto include'an additional Section 8(a)(1) charge to the effect that the Respondent,by its president,unlawfully interrogated an employee,in his office, concerning theUnion.The UnfairLabor Practices Alleged and the Position of the RespondentIt is alleged that the Respondent discharged High and "failed and refused to rein-state[her] to her former or substantially equivalent positionbecauseof her member-ship in,assistance to, or activity on behalf of the union or because she engaged inconcerted activities with other employees...for the purpose of collective bargainingor other mutual aid or protection."The amendment,as already stated,was to theeffect that the Respondent"did on or about November 15, 1964,interfere with, andcoerce its employees in the exercise of rights guaranteed in Section7 of the Act, byRude Sweren,President of Respondent,questioning an employee in his office concern-ing the Union."Respondent admits all jurisdictional allegations set forth in the complaint andthat theUnionis a labor organization within the meaning of Section2(5) of theAct. It denies that High's discharge was because of her union activities and it deniesalso the alleged unlawful interrogation brought intothe case bythe amendment. Itdenies also all the conclusionary allegations as to the commission of unfair laborpractices.During the hearing it became clear that the denial of that portion of thecomplaint having to do with High's discharge was limited to the alleged unlawfulaspects and that she,actuallyhad been dischargedon February 17, 1965.TheRespondent contends that she was discharged because of her failure to detect andseparate as many as 1,350 booklets which had been stapled defectively by a stapling(or stitching)machine. N. A. GOSSMAN FINISHING & BINDING, INC.221Her duties were to observe the booklets as they came through the stapling operation,stack them in piles of 15, and set these piles on a skid in crisscross arrangement, at=the same time separating and removing those which had not been stapled properly.An improperly stapled booklet was one which did not have two staples about 43/4inches apart, through its middle fold, along the left side. (The staples did not go'through all the pages at some flat portion; they went through at the fold of the middlepage creating a booklet which required no other binding.A properly stitched book-letwould have the closed length of each staple easily visible when the booklets werestacked one on top of the other with the folded sides facing the viewer.The bent orclamped prongs would be inside at the middle page.)The operation was such that the stapling machine could become jammed so thateither or bothstaplesmight not be properly tackedintothe booklet or either or bothof them might miss so that only one instead of two was tacked into it.An operator such as Miss High had the obligation to detect defectively stapledbooklets.She was required not only to separate them from the properly stapledbooklets but also promptly to stop the machine and report its defective operation sothat it could be corrected.Respondent's defense and its reason for High's discharge was that, while it wouldbe normaland excusablefor a number of improperly stapled booklets to come throughwithout detection, perhaps 15 or 30, only grossnegligenceand inattention on thepart of an operator or deliberate and malicious misconduct could permit as many as1350 defectively stapled booklets to accumulate without having the machine stoppedand corrected.Respondent's president, Rube Sweren, stressed his assumption thatHigh intentionally had allowed that great quantity of defective booklets to passthrough her machine.Upon the entire record and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is engaged in the business of finishing and binding books.The allega-tions as to the extent of business done in interstate commerce and its participationtherein are admitted. ' It is admitted also that the Respondentisanemployer asdefined in Section 2(2) of the Act and is engaged in commerce and in operationsaffecting commerce as defined in Section 2(6) of the Act. The National Labor Rela=tions Board has jurisdiction over it in this proceeding.II.THELABOR ORGANIZATION INVOLVEDUnited Papermakers and Paperworkers, AFL=CIO, is and at all times hereinaftermentioned was a labor organization as defined in Section 2(5) of the Act:III. THE CHRONOLOGY OF UNION ACTIVITIESOn November 27, 1964, the Union filed a petition that it be certified as a collective-bargaining agent on behalf of Respondent's employees.A hearing was held onDecember 29, 1964, and on January 11, 1965, an election was directed. The electionwas held on January 22, 1965.A total of 94 ballots were cast, 46 for the Union, 45for "no labor organization," and 3 being challenged.On January 29, 1965, theEmployer filed objections to the election.On February 17, 1965, High was dis-charged.On April 22, 1965, it became known that the Union had lost the electionand the official certification of this result was issued April 28, 1965.A. High's activities on behalf of the UnionIt is quite clear that High was the primary protagonist of the Union.Respondentadmits it knew of her activity.' She started working for the Respondent in April 1964and started her activities on behalf of the Union "about the last of October" 1964.She, in fact, initiated the Union's organizational activities at Respondent's plant.Thiscame about because of what might have been a chance meeting with representatives oftheUnion at a time when she was visiting a girl friend with whom she had beenemployed in another establishment.She took it upon herself to obtain from the1 Transcript references and exhibit references are intended mainly to be illustrative andthe fact that any such reference is made anywhere in this decision should not be regardedas making it all inclusive.All findings are made on the whole record. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion "a pile of mailbacks" (not more particularly described but obviously unionauthorization cards of one kind or another), distributed them among the girls at theplant, got them back signed or got the girls to mail them back directly. She was ableto get "between 15 and 20 back." She was active in talking to the employees to inducethem to join the Union or authorize it to act on their behalf. She attended all theunion meetings in November and December 1964 and in January 1965.Her activi-ties included plant solicitation, telephone solicitation, visits to employees' homes, andarranging of rides for them to union meetings.Respondent's president made a pointof emphasizing his knowledge of her union activity. For example: On the day beforethe election, when he was distributing sample ballots to the employees, he taunted herby offering her one.He blamed her for starting the union activities after he haddenied her a wage increase.He regarded her activity on behalf of the Union as anevidence of personal animosity to him for he admitted that he had told anotheremployee that he thought she hated him. Sometime before the election, when heobserved another employee talking to her, he interrogated this other employee in amanner, suggesting his assumption that the conversation had been about the Union.When another girl was having difficulty with coemployees, he injected High's nameinto his investigation as the possible cause of her trouble and, by a subsequent ques-tion, suggested the possibility that the Union was the cause of the trouble.ConsideringHigh's numerous activities on behalf of the Union, Respondent'spresident's conduct toward her and the admission of Respondent's awareness of herunion activities, I have come to the conclusion that, regardless of what shortcomingsshe might have had as an employee, a substantial proportion of Respondent's presi-dent's contacts with her were conditioned by his preoccupation or obsession abouther union activities.B.High's work record and conduct or attitudeasan employeeHigh, as an employee, left very much to be desired. She was shifted from job tojob because of her lack of proficiency, or her failure to observe rules, or her excessivetrips to the ladies' room despite the fact that there were morning and afternoon restperiods in addition to the lunch period. She impressed me as very likely having beena more or less "smart-alacky" employee even to the extent that during or at theconclusion of a meeting of employees addressed by Respondent's president, sheopenly snickered or laughed in his face.While it may be that more than one occasionpresented itself when High might and should have been discharged, we are concernedhere only with her discharge on February 17, 1965.C. The issue arising from. High's dischargeIfHigh did, in fact, allow as many as 1,350 improperly stapled booklets to accum-ulate and then placed them on the skid for further processing without stopping themachine to have its operation corrected, she was either grossly negligent or delib-erately and, as Respondent says, maliciously passing defective work, and she deservedto be discharged. If, on the other hand, as she says, a relatively small number ofdefective booklets were piled on the skid,, this was nothing unusual, was somethingwhich could and did happen during normal operations, was not regarded by theRespondent 'ordinarily as cause or reason for discharge, and she should not havebeen discharged.Her discharge under such circumstances, bearing in mind that allher other deficiencies had been borne patiently by the Respondent and are not claimedas the reason for the discharge, can be attributed only to the Respondent's effort toget rid of her because of her union activities.Respondent's version of the manner in which it became aware of the allegedmisconduct and made the decision to discharge her is: At 3:15 p.m., which'is justbefore the end of the day shift, Danny Moneth, the operator of the stapling machine,reported to President Sweren that there were a lot of booklets on the skid that didnot have staples in them.He did not report the precise quantity. Because Swerenwas busy doing something else, he casually directed Danny to pull them out andrestaple them. Just before the beginning of the night shift, at about 3:30 p.m. thenight operator came to him and reported that there were booklets on the skid withoutstaples.His reaction was to dismiss it lightly because there were enough properlystapled booklets without including those which might have been stapled improperly.The night operator persisted however in telling Sweren that the quantity was muchgreater than he thought and said, "You got half a skid." It was only then thatSweren went to inspect the skid and found that fully one-third of the booklets onthe skid, as many as 1,350 had only one staple instead of two.He pointed this outto High and asked her whether she had seen the booklets coming out without staples. N. A. GOSSMAN FINISHING & BINDING, INC.223He says,that she replied that it was not her job,she was just supposed to count themand put them on the skid and had been too busy counting them. He says this wasuntrue because the machine had its own counter and she was supposed to inspectthe work.He concluded-that she intentionally had allowed the booklets to go by.He then directed his son to get her check and he discharged her.Sweren then testified that, following the discharge, he took the skid over to thecutter for trimming, that the cutter pulled out 1,350 booklets without staples, andthat those without staples were then handstitchedthat nightby another girl.The Respondent failed to call in support of its claim that there were as many as1,350 improperly stapled booklets either Danny Moneth, the day operator or GeorgeTaylor, the night operator. Its failure to call either of these two individuals (theones who reported the alleged excess of defective booklets), without explanation forsuch failure, is surprising indeed.Obviously they would have been the best witnessesto corroborate the claim that such a large quantity had been stapled improperly.Instead, the Respondent called the cutter whose job was to trim the booklets.He,contrary, to President Sweren's testimony, testified that with a full awareness of thedate of Miss High's. discharge he came to work the following morning and that itwas on thefollowing morningthat he saw from 1,200 to 1,500 booklets improperlystapled out of a total of about 3,000 on the skid.Apart from Respondent's failure to call either the day operator or the nightoperator, it failed also to produce any work records showing who had handstitchedthe allegedly defective booklets, and when they had been handstitched; and howlong it had taken. It is possible, of course that this has little significance becausesuch records may not have been maintained but, in any event, it failed also to callthe girl who had done the handstitching.In view of the Respondent's failure to call the day operator, the night operator,and the handstitcher to testify as to the number of booklets improperly stapled, itsfailure to produce any record of the handstitching of the improperly stapled booklets(which last is not too significant),and the striking conflict in testimony of the onlytwo witnesses,its president and the cutter,as to the time when the defective bookletswere separated and handstitched,I just do-not believe any of the Respondent's evi-dence as to the quantity of defectively stapled booklets..Additional reason for discarding the testimony to the effect that there were asmany as 1,350 booklets improperly stapled; is the fact that, after first evading ananswer to a question concerning an alleged statement two days after the dischargethat only two hundred booklets had been misstapled, Sweren finally took the positionthat he did not "think that (he) did (state a figure as to the number of improperlystapled booklets) because (he didn't) think that (he) knew then how many therewere involved." If the improperly stapled booklets had been separated and correctlystapled either on the day that High was discharged(as Sweren testified)or on theday following (as the cutter testified), then certainly 2-days after the dischargeSweren should have known precisely how many booklets had been stapled improperlyand had been corrected.Furthermore, the investigation of the discharge as early astwo days.following should have placed the Respondent in the favorable position ofbeing able to marshall and preserve its evidence of the alleged negligent and maliciousperformance of her duty by High.Respondent seeks to make much of (1) High's alleged rejoinder to Sweren's direc-tion of her attention to the alleged improperly stapled booklets thatshe was busycounting and stacking them, and (2) that she had testified that she did not haveadequate opportunity to count the precise number of booklets improperly stapled.As to the alleged rejoinder, Respondent says that the machine had an automaticcounter and that High did not have to count the booklets, but it overlooks the factthat High had to count the books in order to put them in crisscross stacks of 15 eachon the skid.Certainly the automatic counter on the machine did not do that. Thenas to High's testimony that she was unable to count the number of improperly stapledbooklets at the time she was discharged, it is true that High testified that Sweren"didn't give (her) a chance to count them," but I do not regard this particular answeras significant.If there were as many as .1,350 booklets improperly stapled, therewould have been no need to count them; that quantity would have been obvious.High's answer about not having had an opportunity to count them was directed notto whether there were as many as 1,350 booklets improperly stitched but as to theprecise and specific number of books "less than 30" which had not been properlystapled.It seems to me that to find the precise number of booklets, less than 30,on a skid containing more than 3,000 would have required book by book counting.This would have been taken considerably more time than was available at the timeof the almost instantaneous discharge,as testified by Sweren. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter careful consideration of all the.testimony.and my observation of the wit-messes it is my conclusion that High's discharge on February17, 1965,was motivatednot by the fact that she had negligently or maliciously permitted 1,350 improperlystapledbooklets to pass without stopping the machinebut bythe fact that theRespondent's president,having discovered or found some improperly stapled book-lets, seized upon this as a pretext for discharging her because of. his obsession withrespect to her union activities and whatever might have been her personal reasonsfor actively initiating and supporting the union movement within the shop.By so discharging High because of her activities in support of the Union,Respond-ent discriminated against her in her employmentand therebydiscouraged member-ship in the Union and at the same time, interfered with, restrained,and coerced herand its other employees in the exercise of rights guaranteed in Section7 of the Act.D. The additional charge based upon alleged interrogation of an employeeconcerning the UnionThis additional charge, it will be recalled,was brought into the case by amendmentto the complaint,over objectionby theRespondent,during the course of the hearing.It is to the effect that Rube Sweren,Respondent's president,on or aboutNovember 15,1964, violated Section 8(a)(1) of theAct byinterrogating an employee in his officeconcerning the Union.The General Counsel in his brief fails to refer to this additional charge and thissuggests,possibly, that he either has abandoned it or assumes that there is inadequateevidence to support it. I disregard,however,this failureby theGeneral Counselto refer to it and I dispose of it on its merits.The alleged interrogation and violation of Section 8(a) (1) involved only oneemployee,Truvine Henery.Henery testified briefly and her entire testimony is tothe effect that she wanted to be transferred from one job to another because of somedifficulty she was having with the girls with whom she was working.Thisresultedeither in her going voluntarily to Swerento talkabout it in his office or his callingher there as a result of a complaint she had made.The conversation was brief anditsobjective was to ascertain just what might be causing the trouble.On the standshe seemed like rather a timid girl but she was quite firm and clear that the con-versation in Sweren's office was concerned solely with her own personal unhappinessat the station where she was working.She gave me_ the impression that Sweren wasmaking a sincere effort to get at the cause of her unhappiness and, in doing so, askedwhether it was because of High that she wanted to changeher jobor whether shewas upset because of the Union.I am unable to conclude that anything that hap-pened in Mr.Sweren's office as far as Henery was concerned involved any interroga-tion which can be interpreted as an interference with,a restraint of, or a coercionof employees in the exercise of 'any rights vested inthem bySection 7of the Act.Regardless of whether Henery went directly to Sweren's-office of her own volitionor'whether'Sweren had her come there,the fact is that her presence there resultedonly from her own unhappy situation in the department where she was employed.Sweren tried only to ascertain the cause with a view possibly to eliminate it.This allegation should be dismissed because of the failure of the General Counselto support it with that necessary preponderance of the evidence to justify a finding.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activity of Respondent as set forth above,occurring in connection with itsoperations described above,has a close,intimate,and substantial relation to trade,traffic,and commerce among the several States and tends to lead to labor disputesburdening and obstructing commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and(3) of the Act, I recommend that it be directed to cease anddesist therefrom and to take certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent discriminatorily discharged Alberta G. High, Irecommend that it be directed to offer her immediate and full reinstatement to herformer or a substantially equivalent position,and make:her whole for any loss ofearnings and benefits she may have suffered thereby by restoring her to all benefitsfrom which she may,have been deprived and payment to 'her of a sum of moneyequal to the amount of wages she would have earned from the-date of her discharge 225to the date of the offer of reinstatement, together. with interest thereon at the rateof 6 percent per annum, and that the loss of pay and interest be computed in accord-ance with the formulas and methods prescribed by the Board in F.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716, to whichthe parties hereto are expressly referred.The unfair labor practices committed by Respondent strike at rights guaranteedemployees by Section 7 of the Act.The inference is warranted that Respondentmaintains an attitude of opposition to the purposes of the Act with respect to theprotection of employees in general. It is, accordingly, recommended that Respondentbe directed to cease and desist from infringing in any manner upon the rights guar-anteed in Section 7 of the Act.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entire record in thisproceeding, I make the following conclusions of law:1.N. A. Gossman Finishing & Binding, Inc., is, and at all times material hereinhas been, an employer within the meaning of Section 2(2) of the Act.2.United Papermakers and Paperworkers, AFL-CIO, is, and at all times materialherein has been, a labor organization within the meaning of Section 2(5) of the Act.3.By discharging Alberta G. High, as found above, Respondent has engaged in4.By interfering with and restraining her and its employees in the exercise of therights guaranteed to them by Section 7 of the Act, as found above, Respondent hasengaged in an unfair labor practice within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Sections 2(6) and (7) of the Act.2RECOMMENDED ORDERUpon the basis of the foregoing. findings of fact and conclusions of law, and uponthe entire record in this proceeding, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that Respondent,. N. A.. GossmanFinishing & Binding, Inc., its agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of any of its employees in United Papermakers and.Paperworkers, AFL-CIO, or any other labor organization of its employees or dis-'charging any employees for engaging in protected concerted activity or in any similarmanner discriminating against any individual in regard to hire or tenure of employ-ment or any term or condition of employment, except as authorized in Section8(a)(3) oftheAct. '.(b) In any other manner interfering with or restraining employees in the, exerciseof their right to self-organization, to form labor. organizations, to join or assist theabove-named or any other labor organization, to bargain collectively through activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which is deemed necessary, to effectuatethe policies of the Act:(a)Offer-to Alberta G. High immediate and full reinstatement to her former or asubstantially equivalent position without prejudice to her seniority or other rights andprivileges and make her whole for any loss of pay or benefits she may have sufferedby reason of the discrimination against her in the manner provided above in thesection entitled, "The Remedy."(b)Notify Alberta G. High if presently serving in the Armed Forces of theUnited States of her right to full reinstatement upon application, in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to' the Board, or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to an analysisof the backpay due.2May DepartmentStores, d/b/a Famous-Barr Company v. N.L.R.B.,326 U.S. 376;Bethlehem Steel Companyv. N.L.R.B.,120 F. 2d 641. DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its usual place of business, including all places where notices toemployees are customarily posted, copies of the attached notice marked "Appendix." 3Copies of said notice, to be -furnished by the Regional Director for Region 5 of theNational Labor Relations Board, after being signed by Respondent, shall be postedby it immediately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places.Reasonable steps shall be taken by Respond-ent to assure that said notices are not altered, defaced, or covered by any othermaterial.(e)receipt by Respondent'of a copy of this Decision, what steps Respondent has takento comply therewith?It is further recommended that unless on or before 20 days from the date of thereceipt of this Trial Examiner's Decision, Respondent notifies the Regional Directorthat it will comply with the foregoing Recommended Order, the National Labor Rela-tions Board issue an Order requiring Respondent to take the action aforesaid.8In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be subbtituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of. Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."'In the event that this Recommended Order be adopted by the Board, paragraph 2(e)thereof shall be modified to read: "Notify said Regional Director, in writing, within10 days from the date of this Order, what steps Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as'amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Papermakers and Paper-workers, AFL-CIO, or any other labor organization of our employees or dis-charge any employee for engaging in protected concerted activity, or in anysimilarmannerdiscriminateagainstany individual in regard to hire, tenure,of employment, or any term or condition of employment except as authorizedin Section8(a) (3) of the Act.WE WILL offer to Alberta G. High immediate and full reinstatement to herformer or a substantially equivalent position without prejudice to her seniorityor other rights and privileges, and make her whole for any loss of earnings andbenefits she may have suffered as a result of the discrimination against her.WE WILL NOT, in any other manner, interfere with or restrain our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist the above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, or to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities except.to the extentthat such rights may be affected by an agreement requiring membership in alabor organization as a condition of 'employment, as authorized in Section8(a)(3) of the Act.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.N. A. GOSSMAN FINISHING & BINDING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if serving in the Armed Forcesof the United States of her right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. THE AMERICAN NEWSPAPER GUILD, AFL-CIO, ETC.227If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, SixthFloor,707 North Calvert Street,Baltimore,Maryland,Telephone No. 752-8460,Extension 2100.The American Newspaper Guild,AFL-CIOand Cleveland News-paper Guild No. 1, The American Newspaper Guild,AFL-CIOandThe E.W. Scripps Company, as publisher of "The Cleve-land Press"and Lithographers and Photoengravers'Interna-tionalUnion,AFL-CIO,and Cleveland Lithographers andPhotoengravers'International Union,LocalNo. 24-P, AFL-CIO.Case No. 8-CD-67.December 21, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed on July 13, 1965,by The E. W. Scripps Company, as publisher of "The ClevelandPress," referred to herein as the Employer, alleging that The Ameri-can Newspaper Guild, AFL-CIO, and Cleveland Newspaper GuildNo. 1, the American Newspaper Guild, AFL-CIO, referred to hereinas the Guild, violated Section 8(b) (4) (D) of the Act by threateningto strike the Employer, for an object of forcing or requiring theEmployer to assign particular work to employees represented by theGuild, rather than to employees represented by Lithographers andPhotoengravers' InternationalUnion,AFL-CIO, and ClevelandLithographers and Photoengravers' International Union, Local No.24-P, AFL-CIO, referred to herein as the Photoengravers.There-after, a duly scheduled hearing was held on September 28 and Octo-ber 5, 1965, at Cleveland, Ohio, before Hearing Officer Charles J. Con-siglio. . All parties appeared at the hearing and were provided fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues.The rulings of the Hear-ing Officer made at the hearing are free from prejudicial error and arehereby affirmed. Briefs have been filed by the Employer, the Guild,and the Photoengravers.Upon the entire record, the National Labor Relations Board i makesthe following findings :I.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Employer is an Ohiocorporation which publishes "The Cleveland Press," a daily news-'Pursuant to Section 3(b) of the National Labor Relations Act, as amended, theNational Labor Relations Board has delegated its powers in connection with this caseto a three-member panel[Chairman McCulloch and Members Fanning and Brown].156 NLRB No. 37.217-919-66-vol.156-16